

Exhibit 10.8




PROMISSORY NOTE




$200,000.00                                                               February
3, 2009




FOR VALUE RECEIVED, the undersigned, DPMG INC., a Delaware corporation (the
“Maker”), hereby promises to pay to the order of NEWCO XXV, INC., a Delaware
corporation (“Payee”), at its offices at 2817 Crain Highway, Upper Marlboro,
Maryland 20074 in lawful money of the United States of America, the principal
sum of Two Hundred Thousand and No/100 Dollars ($200,000.00), together with
interest on the principal as herein specified.


As used in this Note, the following terms shall have the respective meanings
indicated below:


 
“Affiliate” shall mean any person or entity which controls, is controlled by or
is under common control with the Maker.  For purposes of this Note, control
means the power to direct, or cause the direction of the management of any
person or entity.



 
“Loan Interest Rate” means 10% per annum, compounded annually.



 
“Maturity Date” means November 1, 2010.



 
“Maximum Rate” means the maximum rate of non-usurious interest permitted by
applicable law and calculated after taking into account any and all relevant
fees, payments, and other charges in respect of this Note which are deemed to be
interest under applicable law.



The principal hereof shall bear interest at a rate per annum which shall be
equal to the lesser of (a) the Maximum Rate, or (b) the Loan Interest Rate.  All
payments made pursuant to this Note shall be applied to the payment of any costs
and expenses of any holder due such holder hereunder, then to accrued interest,
to the extent such exists, and then  to the payment of principal.


All principal and accrued interest and other amounts due hereunder shall be paid
in full on or prior to the Maturity Date.  The Note may be prepaid in whole or
in part, without penalty, and such prepayment shall be allocated and applied as
set forth in the immediately preceding paragraph.
 
Notwithstanding anything to the contrary contained herein, no provisions of this
Note shall require the payment or permit the collection of interest in excess of
the Maximum Rate.  If any excess of interest in such respect is herein provided
for, or shall be adjudicated to be so provided, in this Note or otherwise in
connection with this loan transaction, the provisions of this paragraph shall
govern and prevail, and neither Maker nor the sureties, guarantors, successors
or assigns of Maker shall be obligated to pay the excess amount of such
interest, or any other excess sum paid for the use, forbearance or detention of
sums loaned pursuant hereto.  If, for any reason, interest in excess of the
Maximum Rate shall be deemed charged, required or permitted by any court of
competent jurisdiction, any such excess shall be applied as a payment and
reduction of the principal of indebtedness evidenced by this Note; and, if the
principal amount hereof has been paid in full, any remaining excess shall
forthwith be paid to Maker.  In determining whether or not the interest paid or
payable exceeds the Maximum Rate, Maker and Payee shall, to the extent permitted
by applicable law, (i) characterize any non-principal payment as an expense,
fee, or premium rather than as interest, (ii) exclude voluntary prepayments and
the effects thereof, and (iii) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the entire contemplated
term of the indebtedness evidenced by this Note, so that the interest for the
entire term does not exceed the Maximum Rate.


An Event of Default shall be (1) a default in the payment of any payment of
principal or interest or other costs or expenses when due hereunder and the
failure to cure same within ten (10) days after written notice from Payee,
(2) Maker shall admit in writing its inability to, pay its debts as such debts
become due, or (3) the filing by or against Maker of any petition or similar
instrument for the commencement of any proceeding under any bankruptcy,
reorganization, insolvency or liquidation law of any jurisdiction and the
failure by Maker to have same dismissed within 45 days after such filing.



 
1
 
 
 
Upon the occurrence of any Event of Default: A) the holder hereof may, at its
option, declare the entire unpaid principal and, to the extent such exists,
accrued interest due under this Note immediately due and payable without
additional notice, demand or presentment, all of which are hereby waived, and
upon such declaration, the same shall become and shall be immediately due and
payable; and B) the principal, and to the extent such exists, any interest due
hereunder, shall bear interest at the Maximum Rate (not to exceed 18% per annum)
until such Event of Default is cured.  Failure of the holder hereof to exercise
this option shall not constitute a waiver of the right to exercise the same upon
the occurrence of a subsequent Event of Default.


In the event (i) the holder hereof expends any effort in any attempt to enforce
payment of all or any part of any sum due the holder hereunder whether or not
suit is brought, (ii) this Note is placed in the hands of an attorney for
collection whether or not suit is brought, or an attorney is used by a holder
hereof in any bankruptcy  proceeding of Maker or its Affiliates, or (iii) this
Note is collected through any legal proceedings, Maker agrees to pay all
collection costs and fees actually incurred by the holder, including reasonable
attorney’s fees, within ten (10) days after written demand is made therefor by
the then holder.
 
The remedies of the holder hereof, as provided herein: 1) are cumulative and
concurrent, 2) are in addition to those remedies available under applicable law,
3) may be pursued singularly, successively or together, at the sole discretion
of the holder hereof, and 4) may be exercised as often as occasion therefor
shall arise.  No act of, omission or commission of the holder, including, but
not limited to, any failure to exercise any right, remedy or recourse, shall be
deemed to be a waiver or release of the same, such waiver or release to be
effected only through a written document executed by the holder hereof and then
only to the extent specifically recited therein.   A waiver or release with
reference to any one event shall not be construed as continuing, as a bar to, or
as a waiver or release of any subsequent right, remedy or recourse as to a
subsequent event.


This Note shall be governed by and construed in accordance with the laws of the
State of Maryland and the applicable laws of the United States of America.


Maker and each surety, guarantor, endorser, and other party ever liable for
payment of any sums of money payable on this Note jointly and severally waive
notice, presentment, demand for payment, protest, notice of protest and
non-payment or dishonor, notice of acceleration, notice of intent to accelerate,
notice of intent to demand, diligence in collecting, grace, and all other
formalities of any kind, and consent to all extensions, renewals, and
modifications without notice for any period or periods of time and partial
payments, before or after maturity, without prejudice to the holder.  The holder
shall similarly have the right to deal in any way, at any time, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
release part or all of any collateral securing this Note, or to grant any other
indulgences or forbearances whatsoever, without notice to any party and without
in any way affecting the liability of Maker hereunder.


This Note shall be binding upon the Maker, any surety and/or guarantor
hereunder, and their heirs, legal representatives, successors and assigns
respectively and the terms hereof shall inure to the benefit of the holder, its
heirs, legal representatives, successors and assigns. This Note may not be
amended, modified or supplemented except by an instrument in writing signed by
the Maker and the then holder.  The Maker shall not assign any of its rights or
obligations under this Note without the prior consent of the then holder.  The
Payee may at any time and from time to time, without the consent of the Maker,
assign all or any portion of its rights under this Note to one or more persons.
The Payee shall be entitled to have this Note subdivided, by exchange of this
Note for Notes of lesser denominations or otherwise, to the extent necessary to
reflect any such assignment or assignments.


MAKER:
   
DPMG, INC., a Delaware Corporation
   
By:
/s/ William W. Vaughan, III
Name:
William W. Vaughan, III
Title:
Vice President



 
 
 
2